                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                     No. 2:14-CR-20017

CALLIOPE “OPE” ROCKY SAAGA                                                        DEFENDANT

                                               ORDER

       The Court has received a report and recommendation (Doc. 45) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny Defendant’s motion to vacate. The

Court has conducted careful review of this case and agrees with the Magistrate Judge’s analysis of

each of the grounds raised in Defendant’s motion. The report and recommendation is proper,

contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to vacate (Doc. 37) is DENIED.

No certificate of appealability shall issue.

       IT IS SO ORDERED this 3rd day of March, 2020.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
